Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 08/31/2021, applicant filed an amendment on 11/18/2021, amending claims 1, 8, and 15.  The pending claims are 1-20.

Terminal Disclaimer
3.	The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US 10720151 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a speech recognition neural network, wherein a plurality of reuse copies of the first fully-connected neural network, each reuse copy configured to  receive additional portions of the first representation of the utterance, wherein the first fully-connected neural network and the copies are in the same layer of the end-to-end speech recognition neural network and are configured to collectively output a second representation of the utterance, wherein the first and additional portions are frames obtained by slicing the first representation in time domain;, as claimed by independent claims 1, 8, and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659